 


114 HR 4722 RH: Refundable Child Tax Credit Eligibility Verification Reform Act of 2016
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 362
114th CONGRESS 2d Session 
H. R. 4722
[Report No. 114–476] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2016 
Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means 
 

March 23, 2016
Additional sponsors: Mr. Buchanan and Mr. Renacci


March 23, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 10, 2016




A BILL 
To amend the Internal Revenue Code of 1986 to require inclusion of the taxpayer’s social security number to claim the refundable portion of the child tax credit. 
 

1.Short titleThis Act may be cited as the Refundable Child Tax Credit Eligibility Verification Reform Act of 2016.  2.Social security number required to claim the refundable portion of the child tax credit (a)In generalSection 24(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:

(6)Identification requirement
(A)In generalParagraph (1) shall not apply to any taxpayer for any taxable year unless the taxpayer includes the taxpayer’s social security number on the return of tax for such taxable year. (B)Joint returnsIn the case of a joint return, the requirement of subparagraph (A) shall be treated as met if the social security number of either spouse is included on such return.
(C)Social security numberFor purposes of this paragraph, the term social security number means a social security number issued to an individual by the Social Security Administration (other than a social security number issued pursuant to subclause (II) (or that portion of subclause (III) that relates to subclause (II)) of section 205(c)(2)(B)(i) of the Social Security Act).. (b)Omissions treated as mathematical or clerical errorSection 6213(g)(2)(I) of such Code is amended to read as follows:

(I)an omission of a correct social security number required under section 24(d)(6) (relating to refundable portion of child tax credit), or a correct TIN required under section 24(e) (relating to child tax credit), to be included on a return,. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.
 

March 23, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
